DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final Office Action in response to the Preliminary Amendment filed on the 15th day of March, 2018. Currently claims 1-22 are pending. Claims 23-37 have been cancelled. No claims are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31st day of July, 2018, was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 has a period before the “storing” step.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under the Patent Eligibility Guidance, published January 2019 (2019 PEG), when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-22 are directed to a method. Thus, each of the claims falls within one of the four statutory categories. However, the claims also fall within the judicial exception of an abstract idea. Although Claims 1-2, and 12 have claim language is substantially similar and will be addressed together in the analysis of claims 1-2 below.
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the 
Claims 1-2, and 12, recite claim limitations directed to “defining an object model containing a structural representation of the events and artefacts through which contracts are created, changed and brought to an end, the object model having at least three object types: contract objects, contract transaction objects and contract document objects; associating the contract objects with one or more contract transaction objects corresponding to one or more actions taken within the contract; associating contract document objects containing a corresponding contract document with one or more corresponding contract transaction objects; evaluating words of each contract document to identify whether the words contain one or more core attributes pertaining to details of the contract, wherein the one or more core attributes may comprise one or more of legal classifications, subject classifications, party directions, timing contingencies, conditionalities or contextual dependencies; evaluating the words of each contract document containing legal classifications to determine a type of the legal classification, wherein at least one of the types of legal classification is an obligation, a right, a representation, an act or deed, and a definition; linking the identified core attributes and the words of each contract document to an applicable object of the object model; determining prevailing terms of the contract by: 1) evaluating all child contract transaction objects chronologically to build a single set of terms for storage in the contract object and updating the single set of terms as those terms are modified by active, chronologically-later contract transaction objects; and 2) not evaluating draft contract transaction objects, terminated contract transaction documents, and rescinded contract transaction objects, storing the prevailing terms in the contract object; and re-performing 
Alternatively, claim 1 recites a process directed to concepts that are performed mentally and a product of human mental work. The limitations suggest a process similar to standard practice in determining clauses and drafting a contract and storing the contract information. Traditionally, drafters incrementally go through a contract with clauses and sub-clauses until the terms are drafted and then the contract is subsequently upheld by the owner of the contract. The instant application is directed to standard procedures in drafting and executing a contract. Because the limitations above closely follow the steps of mental observations, evaluations, calculations, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.

If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of business interactions/ legal interactions on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “machine” recited at a high level of generality. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “computer”. These 
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 1-2, and 12, are the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea.
Claims 3-11, and 13-22, are directed to further embellishments of the contract procedures and the data being processed which is the central theme of the abstract idea. This is not enough, as addressed above, to provide significantly more to the claims. Furthermore, the limitations are further embellishments of the data being received and analyzed by the method which does not amount to anything more than the abstract idea. 
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 50-57).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 20100063892 to Young et al. (hereinafter Young) in view of U.S. Patent Application Publication No. 20100063892 to Keronen et al. (hereinafter Keronen).
Referring to Claim 1 and Claim 12 (substantially similar in scope and language),
defining an object model containing a structural representation of the events and artefacts through which contracts are created, changed and brought to an end, the object model having at least three object types: contract objects, contract transaction objects and contract document objects; 
Examiner notes that Young discloses a method and system capable of defining an object model containing a structural representation of the events and artefacts through which contracts are created, changed and brought to an end, the object model having at least three object types: contract objects, contract transaction objects and contract document objects (see at least Young: ¶ 140, 148, and 281). 
associating the contract objects with one or more contract transaction objects corresponding to one or more actions taken within the contract, wherein at least one of the contract transaction objects is of one of the following types: Create Transaction, Terminate Transaction, Amend Transaction, Order Transaction, Renew Transaction, Assign Transaction and Novate Transaction; 
Young discloses the method and system associating the contract objects with one or more contract transaction objects corresponding to one or more actions taken within the contract, wherein at least one of the contract transaction objects is of one of the following types: Create Transaction, Terminate Transaction, Amend Transaction, Order Transaction, Renew Transaction, Assign Transaction and Novate Transaction (see at least Young: ¶ 106 and 143).
associating contract document objects containing a corresponding contract document with one or more corresponding contract transaction objects; 

evaluating words of each contract document to identify whether the words contain one or more core attributes pertaining to details of the contract, wherein the one or more core attributes may comprise one or more of legal classifications, subject classifications, party directions, timing contingencies, conditionalities or contextual dependencies
Young discloses the method and system evaluating words of each contract document to identify whether the words contain one or more core attributes pertaining to details of the contract, wherein the one or more core attributes may comprise one or more of legal classifications, subject classifications, party directions, timing contingencies, conditionalities or contextual dependencies (see at least Young: ¶ 33, 39, 122-123, and 145).
Examiner notes that Young does not explicitly state:
evaluating the words of each contract document containing legal classifications to determine a type of the legal classification, wherein at least one of the types of legal classification is an obligation, a right, a representation, an act or deed, and a definition; 
linking the identified core attributes and the words of each contract document to an applicable object of the object model; 
determining prevailing terms of the contract by evaluating all child contract transaction objects, and the data contained therein, chronologically to build a single set of terms for storage in the contract object and updating the single set of terms as those terms are modified by active, chronologically-later contract transaction objects; 
storing the prevailing terms in the contract object; and 
re-performing the determining and storing steps, above, each time that a change is made to a contract transaction object and each time that a new contract transaction object is associated with the contract object.
However, Keronen is cited to teach the deficiencies of the primary reference. 
Keronen teaches evaluating the words of each contract document containing legal classifications to determine a type of the legal classification, wherein at least one of the types of legal classification is an obligation, a right, a representation, an act or deed, and a definition (see at least Keronen: ¶ 13-14, 106, and 201).
Keronen teaches linking the identified core attributes and the words of each contract document to an applicable object of the object model (see at least Keronen: ¶ 108-109, and 11).
Keronen teaches determining prevailing terms of the contract by evaluating all child contract transaction objects, and the data contained therein, chronologically to build a single set of terms for storage in the contract object and updating the single set of terms as those terms are modified by active, chronologically-later contract transaction objects (see at least Keronen: ¶ 72 and 75).
Keronen teaches storing the prevailing terms in the contract object (see at least Keronen: ¶ 76).
Keronen teaches re-performing the determining and storing steps, above, each time that a change is made to a contract transaction object and each time that a new contract transaction object is associated with the contract object (see at least Keronen: ¶ 75 and 80).

Referring to Claim 2 and the remaining limitation of Claim 12, the combination of Young and Keronen teaches the method of claim 1, including wherein the step of determining prevailing terms of the contract by evaluating all child contract transaction objects chronologically to build a single set of terms for storage in the contract object and updating the single set of terms as those terms are modified by active, chronologically-later contract transaction objects comprises: determining prevailing terms of the contract by: 1) evaluating all child contract transaction objects chronologically to build a single set of terms for storage in the contract object and updating the single set of terms as those terms are modified by active, chronologically-later contract transaction objects; and 2) not evaluating draft contract transaction objects, terminated contract transaction documents, and rescinded contract transaction objects (see at least Young: ¶ 75-76, and 80).

Referring to Claim 3 and 14 (substantially similar in scope and language), the combination of Young and Keronen teaches the method of claim 1 and claim 12, including wherein the step of evaluating words of each contract document comprises the step of evaluating each sentence of each contract document (see at least Keronen: ¶ 75 and 80).

Referring to Claim 4 and 15 (substantially similar in scope and language), the combination of Young and Keronen teaches the method of claim 1 and claim 12, including wherein the step of evaluating words of each contract document comprises the step of evaluating sentence pairs of each contract document (see at least Keronen: ¶ 75 and 80).

Referring to Claim 5 and 16 (substantially similar in scope and language), the combination of Young and Keronen teaches the method of claim 1 and claim 12, including wherein the step of storing the prevailing terms in the contract object comprises the step of storing the prevailing terms in the contract object in XML format (see at least Keronen: ¶ 75 and 80). 

Referring to Claim 6 and 17 (substantially similar in scope and language), the combination of Young and Keronen teaches the method of claim 1 and claim 12, including wherein the step of storing the prevailing terms in the contract object comprises the step of storing the prevailing terms in the contract object in JSON format (see at least Keronen: ¶ 75 and 80)

Referring to Claim 9 and 20 (substantially similar in scope and language), the combination of Young and Keronen teaches the method of claim 1, including further wherein the object types further comprise project objects, user objects, group objects, workflow objects, organization objects, legal entity objects, and product objects (see at least Young: ¶ 75-76, and 80).

Referring to Claim 10 and 21 (substantially similar in scope and language), the combination of Young and Keronen teaches the method of claim 1, including wherein the legal classification comprises one of an obligation, a right, a representation, an act, and a definition (see at least Keronen: ¶ 75 and 80).

Referring to Claim 11 and 22 (substantially similar in scope and language), the combination of Young and Keronen teaches the method of claim 1, including wherein the step of evaluating words of each contract document to identify whether the words contain one or more core attributes pertaining to details of the contract comprises associating groups of words with data variables having data variable values that identify one or more of legal classifications, subject classifications, party directions, timing contingencies, conditionalities or contextual dependencies of the contract document (see at least Keronen: ¶ 75 and 80).

Referring to Claim 13, the combination of Young and Keronen teaches the method of claim 12, including wherein at least one of the contract transaction objects is of one of the following types: Create Transaction, Terminate Transaction, Amend Transaction, Order Transaction, Renew Transaction, Assign Transaction, Rescind Transaction and Novate Transaction (see at least Young: ¶ 106 and 143).



Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 20100063892 to Young et al. (hereinafter Young) in view of U.S. Patent Application Publication No. 20100063892 to Keronen et al. (hereinafter Keronen) in view of U. S. Patent Application Publication No. 20170011313 to Pochert et al. (hereinafter Pochert).
Referring to Claim 7 and 18 (substantially similar in scope and language), the combination of Young and Keronen teaches the method of claim 1 and the method of claim 12. However, the combination does not explicitly state wherein the step of storing the prevailing terms in the contract object comprises the step of storing the prevailing terms in the contract object in a triple store format.
However, Szymanski teaches storing the prevailing terms in the contract object comprises the step of storing the prevailing terms in the contract object in a triple store format (see at least Szymanski: ¶ 26, 29, and 56-61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of storing the prevailing terms in the contract object comprises the step of storing the prevailing terms in the contract object in a triple store format (as disclosed by Szymanski) into the method of machine representation and tracking of contract terms over the lifetime of a contract that analyzes, stores, updates, processes, contract object blocks that represent a plethora of data sets (as disclosed by the combination of Young and Keronen). One of ordinary skill in the art would have been motivated to incorporate the feature of storing the prevailing terms in the contract object comprises the step of storing the prevailing terms in the contract object in a triple store format because it would calculating scores for the importance and 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of storing the prevailing terms in the contract object comprises the step of storing the prevailing terms in the contract object in a triple store format (as disclosed by Szymanski) into the method of machine representation and tracking of contract terms over the lifetime of a contract that analyzes, stores, updates, processes, contract object blocks that represent a plethora of data sets (as disclosed by the combination of Young and Keronen), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of storing the prevailing terms in the contract object comprises the step of storing the prevailing terms in the contract object in a triple store format into the method of machine representation and tracking of contract terms over the lifetime of a contract that analyzes, stores, updates, processes, contract object blocks that represent a plethora of data sets). See also MPEP § 2143(I)(A).


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 20100063892 to Young et al. (hereinafter Young) in view of U.S. Patent Application Publication No. 20100063892 to Keronen et al. (hereinafter Keronen) in view of U. S. Patent Application Publication No. 20180197128 to Szymanski et al. (hereinafter Szymanski).
Referring to Claim 8 and 19 (substantially similar in scope and language), the combination of Young and Keronen teaches the method of claim 1 and the method of claim 12. However, the combination does not explicitly state further comprising the step of calculating a risk score associated with the prevailing terms of the contract.
However, Pochert teaches a contract and entity risk management system determining and the step of calculating a risk score associated with the prevailing terms of the contract (see at least Pochert: ¶ 30 and 71-87)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of determining and the step of calculating a risk score associated with the prevailing terms of the contract (as disclosed by Pochert) into the method of machine representation and tracking of contract terms over the lifetime of a contract that analyzing and processing contract terms (as disclosed by the combination of Young and Keronen). One of ordinary skill in the art would have been motivated to incorporate the feature of determining and the step of calculating a risk score associated with the prevailing terms of the contract because it would efficiently and accurately determine contract clauses for sub-contracts and purchases orders tied to contracts, for example, governmental contracts (see Pochert ¶ 2).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of determining and the step of calculating a risk score associated See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of determining and the step of calculating a risk score associated with the prevailing terms of the contract into the method of machine representation and tracking of contract terms over the lifetime of a contract that analyzing and processing contract terms). See also MPEP § 2143(I)(A).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689